Citation Nr: 1701142	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for hypertension.

2. Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with diabetic retinopathy and cataracts, bilateral eyes.

3. Entitlement to a higher evaluation for peripheral neuropathy, right foot and neurological deficit residuals of stroke, evaluated at 10 percent prior to February 1, 2012, and at 40 percent since then.  

4. Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy,  left foot.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  He also served from July to November 1973.  The first period of service concluded with an honorable discharge. 

This matter is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Roanoke, Virginia.  An April 2012 RO rating decision, in the interim, increased the evaluation for right foot neurological disorder, indicated above.  The Veteran has continued to appeal for still higher schedular rating, as can be done pursuant to applicable VA law.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).

There is indication of an undisclosed issue with appointment of fiduciary on             the Veteran's behalf at the Regional Office level.  The matter is not before                the Board at this time.

The issues of increased evaluations for neurological disability of the right, and               left foot, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hypertension is not manifested by blood pressure readings at or approximating diastolic pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  

2. The Veteran's diabetes mellitus requires insulin and restricted diet, but not regulation of activities.

3. Diabetic retinopathy with other visual impairment indicates loss of visual acuity at 20/50 right eye, 20/70 left eye.


CONCLUSIONS OF LAW

1. The criteria are not met for an evaluation higher than 10 percent for hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.104, Diagnostic Code 7101 (2016). 

2. The criteria are not met for an evaluation higher than 20 percent for diabetes mellitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R.            §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.119, Diagnostic Code 7913 (2016).

3. With however, resolution of reasonable doubt in the Veteran's favor, the criteria are met for a separate 20 percent rating for diabetic retinopathy and cataracts, bilateral eyes, from April 23, 2015 onward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14; 4.75, 4.76, 4.79, Diagnostic Code 6066 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.              §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Board finds the VCAA duties to notify and assist met as to the claims decided.  The Veteran has been provided satisfactory and timely VCAA notice.                     In furtherance of VA's duty to assist, the RO has obtained the Veteran's                         VA treatment records and has requested Compensation and Pension examinations.   Whereas new VA examinations were ordered 2015 (see remand section below) these were not for reevaluation of hypertension or diabetes mellitus.  The Veteran also receives Social Security Administration (SSA) disability benefits, but for psychological disorder not the disabilities being considered, so SSA records                 need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).                    A hearing was not requested.  At this stage, there is no indication of further development to complete or relevant evidence to associate with the record.               The Board has a sufficient basis upon which to issue a decision.

Merits of the Claims for Increased Rating

A. Hypertension

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.            38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating                will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, and is assigned a 10 percent rating for diastolic blood pressure predominantly        100 or more, or; for systolic blood pressure predominantly 160 or more, or; as the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.              A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more. 

Received in October 2009 was the Veteran's VA Form 21-8940, a formal claim for total disability rating based on individual unemployability (TDIU), which the RO later recognized further as claimed increase for service-connected disabilities, including that of hypertension.  (The TDIU claim itself was later granted.)

On November 2009 VA examination, primarily for diabetes, blood pressure readings were also taken which indicated 164 (systolic) / 97 (diastolic); 167 / 92; 149 / 95.  

A September 2014 cardiovascular examination indicated history of noncompliance taking medications, adhering to treatment plans.   The Veteran's treatment plan         did not include taking continuous medication for hypertension or isolated systolic hypertension.  He did not have history of diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings taken recently (within past three months) were 138 / 74; 155 / 83; 161 / 83.  There was no impact on ability    to work.  

Having reviewed the above, and moreover, the record as a whole from the Veteran's ongoing VA treatment and intermittent hospitalization, there is no concrete basis upon which to award an increase.  Per Diagnostic Code 7101, the next higher available evaluation of 20 percent requires diastolic blood pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  Simply stated, the Veteran's blood pressure when taken and recorded consistently falls below this threshold.  More recently the Veteran has had various medical issues with recovery from stroke, and residuals, for which he has received separate VA compensation recognizing other service-connected cardiovascular disability.  However, there is no outwards sign of medical aggravation of hypertension.  Other pertinent findings of record do not otherwise demonstrate recent increase in the problem.  

Accordingly, the Board must deny the claim for increase.  The preponderance of the evidence weighs against a higher rating, and hence, VA's benefit-of-the-doubt doctrine is not applied herein.  

B. Diabetes Mellitus

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent rating for diabetes mellitus is warranted when the condition is manageable by restricted diet only.           A 20 percent rating is warranted for diabetes mellitus when requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when it requires insulin, restricted diet, and regulation of activities.              A 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

A note to the criteria provides that compensable complications of diabetes mellitus are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913.

For purpose of applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.                   See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).
Reviewing evidence, November 2009 VA examination indicated long-term history of diabetes, initially controlled with diet, until 10 or 15 years ago when the Veteran was started on oral medication.  At times he had poor compliance with his medications and diabetes had not been well controlled.  He was now on both insulin and oral medication.  He was not indicated to have been restricted in ability to perform strenuous activities.  He denied symptoms of peripheral vascular disease (lower extremities), cardiac disease, visual disorders, neurovascular disease, diabetic nephropathy, skin disorders, gastrointestinal disorders.  Symptoms of peripheral neuropathy were present in the feet [separately rated].  There was erectile dysfunction, listed as from multiple causes, not directly related to diabetes.                The Veteran's diabetes often had been poorly controlled.  Further, the Veteran's diabetes and peripheral neuropathy would not prevent him from functioning in an occupational environment.  

Examination that month for visual disorders, diagnosed several nonproliferative diabetic retinopathy both eyes; cataracts (indistinguishable for age related, but         may be prematurely advanced by diabetes); lattice degeneration of the retina, right eye; mild hypertensive retinopathy both eyes.  There was potential for deterioration in future of the diabetic retinopathy.  

On VA examination October 2011, the Veteran's diabetes mellitus was treated by prescribed oral hypoglycemic agents; prescribed insulin more than one injection per day.  The Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  No episodes of ketoacidosis or hypoglycemia happened, 12 months prior thereto.  There was not progressive loss of strength or unintentional weight loss.  No diabetic complications were described, at that time.  Diabetes mellitus did not impact ability to work, given the Veteran's retirement           in 2008.  

June 2014 VA outpatient records states with regard to diabetes mellitus, the condition had been poorly controlled for some time.  He reported compliance with insulin but stated he ate all the wrong food and more than he should.  August 2014 VA outpatient record states the Veteran had poor impulse control and made poor diet choices.  Use of Metformin was recommended.  It was recommended that           the Veteran receive an eye consult for his diabetic retinopathy and cataracts.  November 2014 ophthalmologist report in the interim, based on review non-VA care progress notes, indicated diagnosis of diabetes mellitus, without retinopathy and spectacle correction, incipient cataracts.  Follow up was recommended as needed.           

With regard to diabetes mellitus itself, in April 2015 the Veteran was indicated to have had diabetes with retinopathy and peripheral neuropathy.  HgA1C was still above normal; however, triglycerides had markedly improved since at least 2013.  He was to continue Lantus and Metformin.  He was to stay on a diabetic diet.  

In April 2015 the scheduled eye consult was held.  The Veteran reported diabetes mellitus tended to fluctuate, was systemic, constant, blood sugar averaging around 201-220.  The Veteran had been diabetic for 20+ years with history of severe nonproliferative diabetic retinopathy.  He reported decreased vision in the right eye, worse than left, since last visit; gradually at distance and near.  He also reported floaters in both eyes.  Objective eye examination showed right eye, 20/60; left eye 20/50 through phoropter (poor patient cooperation during acuity assessment).  Current spectacle prescription was both eyes +.50 -.75x.  Confrontation visual fields were full on both sides.  There were no abnormalities noted of cornea, conjunctiva, or iris.  The diagnosis was: 1) diabetic neuropathy, severe, and with Intraretinal Macular Abnormality (IRMA) longstanding and stable for several years, and the Veteran again having been educated regarding importance of improved blood sugar control, exercise, and healthy diet as well as regular follow up in eye clinic to monitor change, as well as call in with any sudden changes in vision;                              2) nuclear/cortical cataracts in both eyes, progression and discussed risks and benefits of cataract surgery with the Veteran but he declined at that time; 3) lattice degenerative right eye, stable; 4) grade hypertensive retinopathy both eyes;                     5) choroidal nevi right eye; 6) presbyopia both eyes.  

Having reviewed the above, the Board is constrained to deny an evaluation higher than 20 percent diabetes mellitus, type II, for the underlying condition.  The Board will address visual impairment shortly.  Insofar as diabetes itself, the next higher           40 percent rating clearly requires all of the foregoing: insulin, restricted diet, and regulation of activities.  The Veteran clearly has the first two, but not the third requirement, regulation of activities.  In fact, a 2014 VA neurological examination observed that the Veteran, having been in recovery from a stroke was able to walk 2 miles 7 days weekly for his health.  Per the holding in Camacho direct medical evidence is required to show regulation of activities.  

Accordingly, a 40 percent schedular rating is not warranted.  It follows moreover that the next higher ratings under Diagnostic Code 7913 do not apply, given that provisions for a 40 percent rating are directly incorporated into the criteria for            60 and 100 percent.  See generally, Tatum v. Shinseki, 23 Vet. App. 152 (2009) (where a diagnostic code does not involve successive criteria (as in Diagnostic Code 7913), apply section 4.7 in such manner that not all of the specified criteria are necessary to assign a given disability evaluation).

Still, the issue as appealed further includes secondary visual impairment, originally appended to diabetes mellitus because it was once noncompensable.  This is no longer so.  There is separately ratable compensable disability, non-duplicative               (see 38 C.F.R. § 4.14 regarding application of VA's rule against "pyramiding," i.e., evaluating the same symptomatology under more than one diagnosis).  The Veteran has restricted visual acuity indicated on April 2015 VA consult, consistent with a  20 percent rating under 38 C.F.R. § 4.79, Diagnostic Code 6066, for when there is vision in one eye 20/70; the other eye 20/50.  In so doing, the Board takes the right eye designation of 20/60 and rounds up to 20/70, per rating process.  See 38 C.F.R. § 4.76(b)(4) (2016).  

For these reasons, a higher rating for diabetes mellitus is denied, however, the Board does grant a separate 20 percent rating for the associated visual impairment.                  The application of VA's benefit-of-the-doubt doctrine is warranted to this extent.   
See 38 C.F.R. § 4.3.


	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 10 percent for hypertension is denied.

An evaluation in excess of 20 percent for diabetes mellitus is denied.

A separate 20 percent rating for diabetic retinopathy and cataracts, bilateral eyes           is granted, effective April 23, 2015, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

On remaining claims for increased rating peripheral neuropathy of the right and left feet the Veteran did not report for a March 2015 VA Compensation and Pension examination, yet there were some extenuating circumstances.  There was confusion as to the appropriate residence address to send the exam notice.  At one point an April 2015 computer database records stated the Veteran himself cancelled the exam; there is no way to independently verify it.  To ensure proper development of the issues, re-examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the latest VA treatment records and associate them with the Veterans Benefits Management System (VBMS) electronic claims file.

2. Schedule another VA neurological examination regarding peripheral neuropathy of the right and left feet (with etiology of stroke residuals and/or underlying diabetes mellitus, type II).  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The VA examiner should indicate all present symptoms and manifestations from the Veteran's service-connected peripheral neuropathy condition of the bilateral feet.                The examiner should provide findings responsive to                 38 C.F.R. § 4.124a, Diagnostic Code 8520 (the sciatic nerve).  In addition to discussion of current symptomatology, also estimate overall severity of the condition (per rating criteria:  mild incomplete paralysis, moderate incomplete paralysis, moderately severe incomplete paralysis, or severe with marked muscular atrophy; or instead, a complete paralysis).  The examiner is requested to refer back to the prior examination history, including 2014 VA examination central nervous system,            to this extent relevant to lower extremity peripheral nerve disability. 

The examiner should provide a complete rationale for all opinions provided.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


